Title: From George Washington to Jeremiah Powell, 7 September 1779
From: Washington, George
To: Powell, Jeremiah


        
          Sir
          Head Quarters West Point 7th Sepr 1779
        
        I have been honored with yours of the 31st ulto with a packet for His Excellency the president of Congress, which I have forwarded by Express.
        I return you my thanks for your congratulations upon our late

successes and have the Honor to be With the greatest Respect Sir Your most obt Servt
        
          Go: Washington
        
        
          P.S. I have just recd a letter from Genl Sullivan of the 30th Augt. on the preceding day he met the collected force of Indians and Tories at a place called the New town. They were advantageously posted and strongly entrenched. Their lines were forced, and they fled with precipitation leaving 11 Warriors dead, all their Baggage, packs Blankets and a number of Arms. Our loss 3 killed. 39 Wounded.
        
      